Case 4:14-cr-00030-JST Document 335 Filed 07/16/20 Page 1 of 11

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT FILED

Case No. 14-cr-00030-t bp 6 2020

; se SUSAN Y, SOCHG
Informal Brief tgSiAbdls26g#C Counr
[ECF Nos. 316-09/26/19-48n a AG

UNITED STATES OF AMERICA,
Plaintiff,

Alternative Grant Certificate Of

Appealability

Under Federal Rules Of Civil
Procedure 15 (a) To Correct the
Wrongful omissions in the Informal

MARCUS BELTON, Brief that was sent to the court &

)
)
)
)
)
Ve ) Request For Order Leave To Amend
)
)
)
)
Defendant )

U.S. Attorney's Office

This Motion of request is due to Belton is stil on quarantine & is only
allowed out of his cell for law libarary for one hour a week which

he has had to hire a Para legal & due to the time of dead line the
first draft of his Informal Brief was sent befor he had a chance to
review it, and Belton do not want to mislead the Court or Government
Attorney's Belton is asking for an additional two weeks to have the
corrections in the Brief so that the filings in the Brief are clear

Belton respectfully prays that the Court Grant this request
This is under the penalty of perjury and in good faith
Respectfully Submitted, /s/Marcus Belton

Excuted on July” 16,2020 Moncund Robran

98903-011

 
Case 4:14-cr-00030-JST Document 335. Filed 07/16/20 Page 2 of 11
U.S: DEPARTMENT OF JUSTICE REQUEST FOR ADMINISTRATIVE REMEDY

Federal Bureau of Prisons

 

 

Type or use ballpoint pen. If attachments are needed, submit four copies. Additional instructions on reverse.
From: Marcus Belton 98903-0901] Founit =
LAST NAME, FIRST, MIDDLE INUPTAL REG. NO. UNIT INSTITUTION

 

Part A~ INMATE REQUEST
I would like to know why I'm being denied by My unit team for review under

3582, for Home confinement, I have high blood presure,Type ‘two kidney

disease, /Asthma. I'm 49 years old on a walker due to lower back problems ena
half of my time is served with good time, I'm non volient. This modife
program with me being in a cell for over 20 hours a day is causing extrem
Pain in my back and keens, I also have an on going ‘Appeal in the courts

and my communication with my Para legal is not working due to I don't know
when I'm coming out of the cell this is now causing Mental deterioation I feel
helpless I feel like I'm in the hole for no reason violation of My 8th Amend

right crule and unusual punishment.

duly ly 2020 Morcuh Boblta,,

DATE SIGNATURE OF REQUESTER

Part B- RESPONSE

 

 

DATE WARDEN OR REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

ORIGINAL: RETURN TO INMATE CASE NUMBER:

CASE NUMBER:

Part C- RECEIPT

Return to: :
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

 

SUBJECT:

 

 

DATE EP) RECIPIENT’S SIGNATURE (STAFF MEMBER) BP-229(13)
Case 4:14-cr-00030-JST Document 335 Filed 07/16/20 Page 3 of 11

 

Complex: LOX--LOMPOC FCC Begin Date: 06/16/2019 End Date: 06/16/2020
Inmate: BELTON, MARCUS Reg #: 98903-011 Quarter: F02-012L

 

Active Prescriptions
Rx#: 302779-LOX Doctor: Souferzadeh, Navid MD

Start: 07/20/19 Exp: 07/20/19 Pharmacy Dispensings: 0 TAB in 332 days

Lisinopril 20 MG Tab

Take one tablet (20 MG) by mouth each day (per provider ) ***pill line*** ***pill line***

Rx#: 313483-LOX Doctor: Dhaliwal, Jaspal MD

Start: 01/03/20 Exp: 01/02/21 D/C: 04/16/20 Pharmacy Dispensings: 30 TAB in 165 days

Lisinopril 10 MG Tab

Take one tablet (10 MG) by mouth daily ***pill line***

Rx#: 320775-LOX Doctor: Watson, William MD

Start: 04/15/20 Exp: 10/12/20 Pharmacy Dispensings: 30 TAB in 62 days

metFORMIN HCI 500 MG Tab

Take one tablet (500 MG) by mouth twice daily

Rx#: 294640-LOX Doctor: Watson, William MD

Start: 04/04/19 Exp: 10/01/19 Pharmacy Dispensings: 60 TAB in 439 days

metFORMIN HCI 500 MG Tab
Take one tablet (600 MG) by mouth twice daily (per provider) ***pill line*** ***pill line***
Rx#: 313484-LOX Doctor: Dhaliwal, Jaspal MD

Start: 01/03/20 Exp: 01/02/21 DIC: 04/16/20 Pharmacy Dispensings: 60 TAB in 165 days
metFORMIN HCI 1000 MG Tab co PY

Take one tablet (1000 MG) by mouth two times a day ***pill line*** Sensitive But Unclassified
Rx#: 320776-LOX Doctor: Watson, William MD SBU

Start: 04/15/20 Exp: 10/12/20 Pharmacy Dispensings: 120 TAB in 62 days

methyIPREDNISolone 4 MG Tab [ 21 count Pack]

Take tablets by mouth each day according to package directions for 6 days (**USP night stock)

Rx#: 312040-LOX Doctor: Hoen, Liza PA-C

Start: 12/12/19 Exp: 12/18/19 Pharmacy Dispensings: 21 tab in 187 days

Promethazine HCI Inj 25 MG/ML,1ML

inject 25mg Intra-Muscularly one time dose given AS NEEDED ***pill line*** ***pill line***

Rod: 319982-LOX Doctor: Souferzadeh, Navid MD

Start: 03/29/20 Exp: 03/29/20 Pharmacy Dispensings: 0 ML in 79 days

Generated 06/16/2020 11:59 by Wheeler, A. HIT Bureau of Prisons - LOM Page 4 of 4
Case 4:14-cr-00030-JST Document 335 Filed 07/16/20 Page 4 of 11

 

Complex: LOX--LOMPOC FCC Begin Date: 06/16/2019 End Date: 06/16/2020
inmate: BELTON, MARCUS Reg #: 98903-0711 Quarter: F02-012L

 

Active Prescriptions
Take two tablets (650 MG) by mouth four times daily for 7 days

Rx#: 320222-LOX Doctor: Cullop, J. FNP-BC
Start: 04/07/20 Exp: 04/14/20 Pharmacy Dispensings: 56 TAB in 70 days

Acetaminophen 325 MG Tab

Take two tablets (650 MG) by mouth four times daily for 7 days

Rx#: 320781-LOX Doctor: Watson, William MD

Start: 04/15/20 Exp: 04/22/20 Pharmacy Dispensings: 48 TAB in 62 days

Albuterol Inhaler HFA (8.5 GM) 90 MCG/ACT

*SHAKE WELL* inhale 2 puffs by mouth every four hours

Rx#: 320223-LOX Doctor: Cullop, J. FNP-BC

Start: 04/07/20 Exp: 04/21/20 Pharmacy Dispensings: 8.5 GM in 70 days

Aspirin 81 MG EC Tab

Take one tablet (81 MG) by mouth daily

Rx#: 294637-LOX Doctor: Watson, William MD

Start: 04/04/19 Exp: 10/01/19 Pharmacy Dispensings: 60 TAB in 439 days

Aspirin 81 MG EC Tab

Take one tablet (81 MG) by mouth daily with food ***Do Not Crush***

Rx#: 313754-LOX Doctor: Dhaliwal, Jaspal MD

Start: 01/02/20 Exp: 01/01/21 Pharmacy Dispensings: 60 TAB in 166 days

COPY

Atorvastatin 20 MG TAB _ :
Sensitive But Unclassifiec

Take one tablet (20 MG) by mouth at bedtime

: SBU
Raf: +294638-LOX Doctor: Watson, William MD WE
Start: 04/04/19 Exp: 10/01/19 Pharmacy Dispensings: 60 tab in 439 days
Atorvastatin 20 MG TAB

Take one tablet (20 MG) by mouth at bedtime ***pill line*** ***pill line***
Rx#: 313481-LOX Doctor: Dhaliwal, Jaspal MD
Start: 01/03/20 Exp: 01/02/21 Dic: 04/16/20 Pharmacy Dispensings: 30 tab in 165 days

Atorvastatin 20 MG TAB

Take one tablet (20 MG) by mouth at bedtime ***pill line*** ***pill line***

Rx#: 320773-LOX Doctor: Watson, William MD

Start: 04/15/20 Exp: 04/15/21 D/C: 06/12/20 Pharmacy Dispensings: 120 tab in 62 days

Atorvastatin 20 MG TAB

Take one tablet (20 MG) by mouth at bedtime

Rx#: 325984-LOX Doctor: Watson, William MD

Start: 04/15/20 Exp: 04/15/21 Pharmacy Dispensings: 30 tab in 62 days

Generated 06/16/2020 11:59 by Wheeler, A. HIT Bureau of Prisons - LOM Page 2 of 4
Case 4:14-cr-00030-JST Document 335 Filed 07/16/20 Page 5 of 11

§ Jog abeg WO - SUOSH¢ Jo Neaing IH “v 'J3128UM Aq 6S:LL 0Z0Z/91/90 payeseuasy

cy :[FIOL

COPY
Sensitive But Unclassified
SBU

WOUND LLOZ/LZ/LL = BLLEZ OL-adl IW ulpeyy ‘zepueWeaH 1S5 9G:S) ZLOZ/LZ/LL
8L0Z/LZ/Z0 Panjosey ZLOZ/LZ/LL  6LLEZ OL-ad! GW We ‘UOs}eN 1S3 70:02 8LOZ/LZ/zO
uawiBes pue ,UaWjea23 ;ed|Pal J9YJO YIM BoUe!|dWOSUOU SjUaeY
WaUND BLOZ/LZ/ZO =. ZEBOZ OL-dOdl CIN WENA ‘UOS}eEMA; 1S3 70:02 8LOZ/Lz/zZ0
8107/02/80 PaAjosey SLOZ/LZ/ZO  zeg9Z 01-09! CW welll ‘uos}enA 1S3 LE:ZL 8L0z/0z/80
wnpe ‘6'Z¢-0'Z¢ (IIa) xepul ssew Apog
JUaIND OZOZ/LO/VO + ~—-_-b-6 BvOZ OL-a9dl dOIW/OGI/NY SewoY) 'UOXIg 1S3 9%:00 0Z0z/Z0/v0
0Z0Z/90/r0 PSAjOSeYy OZOZ/LO/PO  b-E8H0Z 0L-d9d! O8-dNJ Tf ‘dOWIND 1S3 6L:8L OzOZ/S0/70
sunuesenb ul uosied sewojdwAse - sujueeNt
jUaND OZOZ/90/-0 — -68b0Z 0L-aodl O8-dNJ ‘f ‘dOIND 1S3 61:81 0Z0Z/90/r0
NUY/OdI/IO
02Z0Z/60/b0 Perjosey OZOZ/S0/r0  -68b0Z 0L-a9dl OUXM edisser ‘Iysua|BI4 1S3 v¥:00 0Z0Z/0L/70
SS9U]]! B}!] SNIJABUOIOD GL-GIAOD 40) 9adsng
WAND OLOZ/ZL/OL 0000Z 01-ddl AW evo, ‘sexBuyjew 1S3 6S:71 QLOZ/ZL/OL
LLOZ/GZ/LL PeAjOseYy OLOZ/ZL/OL  O000Z OL-aodl CIN Jopenjes ‘ule, 1S3 ZO:ZL ZLOZ/6Z/LL
s6ulpuy jeuuouge jnoyyM Wwexe jedipaw jnpe jesoueb 103 ayUNOUy
SHOday ge] Uj—-qNSeJ }S8} 6 GIAOD (+) :uoNoaI[09 OZOZ/9/r
yuaIND OzOz/S0/70 14°Z0N OL-ddl NudV ‘LOWO ‘f ‘HIRE LSS 91:80 Oz0z/ez/r0
SHOdey Ge? Ul-—-qINSE! JS9} GL GIAOD (+) :uoHdaII09 OZOZ/O/r
NUY/OdI/ID
07Z0Z/| L/SO perjosey 0z0z/80/r0 1°Z0N OL-dodl OUXM esIsser ‘Iysua}BI4 1S3 ZE:8L 0Z02/LL/S0
6E-CIAOD esed peuyu0D
UONEINpU! YOSU 7
WaLND LLOZ/ZO/SO  XX66LS OL-d9dl NudV Pieuag ‘uosiayqoWy 1S3 20:2) ZL0Z/Z0/S0
UOHJEINPU! YOSU 7]
SEC Shyeys sneys Seq Belg spod BAAL Spon siKxy Uondinsssq

 

SNOUVW 'NOLTAG :eweN ayewu) LLO-€0686 ‘#4 Boy
Case 4:14-cr-00030-JST Document.335 Filed 07/16/20 Page 6 of 11
Bureau. of Prisons

Health Services
Medical Duty Status

 

 

 

 

 

Reg #: 98903-011 Inmate Name: BELTON, MARCUS
Housing Status ae
___ confined to the living quarters except __meals __pillline __ treatments Exp. Date:
___ on complete bed rest: —_ bathroom privileges only Exp. Date:
_X cell: Xcellon firstfloor__single cell X lowerbunk __ airborne infection isolation Exp. Date: 12/13/2020
_X_ other: NO STAIRS Exp. Date: 12/13/2020
Physical Limitatiun/Restriction
___ all sports Exp. Date:
__ weighilifting: —_upperbody __lower body Exp. Date:
_X cardiovascular exercise: X running Xjogging _ walking _X softball Exp. Date: 04/30/2020
_X football X basketball X handball __ stationary equipment
_X other: Inmate can wear his personal soft shoes. Exp. Date: 12/13/2020
May have the following equipment in his/her possession: as
Equipment Start Date End Date Return Date
Brace - back 12/17/2018 04/30/2020
Brace - knee 08/29/2018 04/30/2020
size medium
Brace - ankle 08/07/2018 04/30/2020
Walker 10/26/2016 12/30/2020

Work Restriction / Limitation:
Cleared for Food Service: Yes

 

 

 

Restriction Expiration Date
No Climbing 12/13/2020
No Ladders 12/13/2020
No Lifting More Than 15 Pounds 12/13/2020 ©
Comments: Hx Left ankle fracture GSW with bone graft and ORIF
Hoen, Liza PA-C 12/30/2018
Health Services Staff Date
Inmate Name: BELTON, MARCUS Reg #: 98903-011 Quarters: FQ2
ALL EXPIRATION DATES ARE AT 24:00
£
Bureau of Prisons - LOM Page 1 of 1

\ Generated 12/30/2019 09:41 by Hoen, Liza PA-C
Case 4:14-cr-00030-JST Document 335 Filed 07/16/20 Page 7 of 11

g jo p abeg

LLOZ/6C/LL

LLOZ/IGC/LL

61L02/0/L0

LLOC/6C/LL

6L02/70/L0

6102/70/10

6LO¢/¥0/L0

8L02/LZ/20

8L0Z/LZ/20
Syed Snyeys

penjosey ZL02/Z0/S0

waHND LLOc/Pz/L0
Perjossy ZLOc/P2/L0

WaNND LLOZ/Ge/-L
perjosey LL0Z/62/L 1b

quand 2102/20/60

penjosey 2102/20/60

weUND BLoe/2e/20
perjosey 8L0c/22/20

WOUND BL02/L2/ZO
Perjosey 8L02/Lz/z0

WsUND 8L02/90/80
WUSIIND 8L02/30/80

Perjosey 8102/90/80

WAND 2102/80/90

peajosey 2102/80/90

wand LLOZ/EZ/LO
wan LLOC/EZ/LO

PSAjosey LLOZ/EZ/LO
SHES Seq “beig

XX66LS

cry
ery

6Lem
6L&y

Ove

ovr

690r
690

6SLl
6Stl

6LOH
6LOH

6LOH

06459

06259)

6993
6995

6993
Spo

WO - suosug jo nealing

OL-dol

OL-ddl
OL-ddl

OL-ddl
OL-ddl

OL-Gol

OL-dodl

OL-ddl
Ol-ddl

OL-ddI
OL-d9dI

OL-dol
OL-ddl

OL-dol

OL-d9dI

OL-dd!

OL-d5!
OL-dd!

0-95!
SGAT SpoD SKY

JLIH “Vv ‘28}984M Aq 6S:LL OZ0Z/9L/90 Pajelauag

CIN JOpeAles ‘UOEIIIA 1S3 20:21 LLOZ/62/LL
yoeu yo Aunfuy payisedsup

IW UpeY ‘Zepuewe}} 1S3 LS:SL LL0Z/pz/L0
GW Jopenles ‘UojeyiiA 1S3 ZO:LL LLOZ/6Z/LL
ssauippib pue ssoulzziq

QW Jopenles ‘UojeII!\ 1S OS:7L ZLOZ/6Z/LL
GW WRI “YOS}EM 1S3 SL:9L 6LOZ/PO/LO
sijiHeydosa ynoyym eseesip xnyoi jeabeydose-oujses
poojg jo uoneudse
CIW uey "ZepueuUJeH 1S3 92Z:S1 2107/20/60
poojg jo uonjeuidse
CI JOperles ‘UojeiII, 1S3 20:2) ZLOZ/6Z/L Lb
Splysuoig

CW Weill ‘“oSs}eM 1S3 ZL:ZL BLOZ/ZZ/20
GIN WEIN ‘UOS}eM 1S3 9L:9L 6LOZ/P0/LO
paylsedsun ‘uojsaju; Asojesjdse, seddn oynoy

QW WEIN ‘UOSs}eAA 1S3 00:02 8L0Z/Lz/z0
CW WEIIIIM ‘UosyeM LS3 SL:9L 6LOZ/PO/LO
peyloadsun ‘uoisueyedAy Aiepuoses

O-Wd 2217 ‘Us0H] LSS 9P'vL 8L0Z/90/80
afjs a61e]

O-Wd ©2171 ‘U80H 1S3 E:01 8102/20/80
efjs abe]
GIN Wei ‘Uos}ey\ 1S3 SL:9L 6L0Z/P0/L0
pyjeAe jo uonewWweyu|
Be) ye}
CIW uley ‘ZepueweH 1S3 LL:SL 2107/80/90
69} yal
QW WII ‘UOS}IEM LS3 20:02 8L0Z/-z/z0
quily somo jo Ayjedosnououc

SLE JO ING
GW Jopeales ‘uojelilA 1S3 SS:Lb LLOZ/eZ/LoO
LOE J0 ING
GW Jopenies ‘vole 1S 22:vb LLOZ/6Z/L1
Z0€ 3° IIE
CIN WENN “UOS}IEM 1S3 10:02 SLOZ/LZ/zO
ToyaSsSq

SNOYVW 'NOL13d :ewen ayewuy LLO-20686 :# Bay
Case 4:14-cr-00030-JST Document 335 Filed 07/16/20 Page 8 of 11

G jo z abey

9L02/80/L0

9102/80/10

LLOZ/62/1L
LLOZ/SL/ZL

weUND 9072/80/10

yUa1ND 9LOc/80/L0

wand 9L0c/80/70

WaUND 6610/61/80

WSUND 6102/61/80

yeUND LLO02/80/1 4

PSAjOSeY 2102/80/LL

WSN LLOZ/8O/bL

wWaWND SLOe/Z2/20

wand Loe

wan LLOz%

WeUND BLOC/Be/eL

WSIND 9LOZ/ZO/LL

WSN QLO?/ZO/LL

WSN SLO?/Lz/z0
SHES Syeq Seid

L8'SLA

L8'SLA

LSY

cvy

cvy

6204
620u
6204

68¢N

682N

682N

Z8LN

90962

Svs

OLPSIN
Spop

WO - Suosig jo neaing

6-Go! Ill

6-09! Ill

LIH "v ‘Jajeeund Aq 65:11 0Z0Z/91/90 payesouas
wnpe ‘6'e¢-0'ee (IW) Xepu; ssew Apog
"syoayo ainssaid poojg siy Buisnjai si syewul siyy
OW ulpyjuess ‘abpayny 193 ZZ) 9L0Z/80/L0
quewjees} Gursnjas s} ayewu! SIU
GW Weill ‘Uos}eM, 1S3 9L:91 6L0Z/r0/L0
JUaWjeas] JEDIPSW YIM souel|duOoUOU Jo A10}SIL4
‘ured

6a) Study pue ‘yOou ,AUM,, ‘swajqoud uorsia Aq poyequacexe Ajqissod ‘oyioads-uoN

OL-ddl

OL-do!l

GO/AW Ssoy ‘UUIND 1S3 £¥:00 910z/60/r0
ayoepeay
BIWA|OAOdAY JO XY YIM SA}ejaL09 payejes-ONe}SOUO
O-Wd usydajs ‘eyYeg 1S5 OP:LL 6L0Z/61/80

"SONSINIP BquOSEJC AjjUSIIND JON “eIWAa|OAGdAY jo XY UYIM SE}ejO1I09 peyeje-oneysOuUO

OL-dol

OL-ddl
OL-dol
OL-dol

OL-ddl

O-Wd usydajs ‘eyeg 1S5 Zp:LL 6L0Z/61/80
ssau|ppiB pue sseuizziq

CIW Ulyey ‘ZepueuUJeH 1S3 0:8) Z10Z/80/LL

GW Jopenies ‘UojelIA 1S3 20:2) 2b0Z/62/L 1b

IW BHOpIA ‘seyGuyjew 1S3 Le:SL LLOZ/SL/ZL
peysedsun ‘ured ysoyo

“YIP ‘d omeu 0} enp Aepo} sse00e eY\EC OU ‘IND Ul ZLOZ/LL paleneia yearp

GW weil ‘Yos}eM 1S ZL'ZL SLOZ/ZZ/20
‘ylp “d YIomjeu 0} enp Aepo} sseooe

EVAR OU ‘dD U! ZLOZ/LL UORNINSU! snoInaud Je J) qUeDIg ‘Ep'| PayeAg|a ‘year

OL-ddl

OL-ddl

OL-d9dl

OL-d9dl

OL-Gdl

OL-Gdl
SGAT SPOS SKY

CIN WEIIIM ‘Uos}en\ 1S3 SL:ZL 8L0Z/Z2/20
SL/OE/Z |U PaAcudu! COOH ‘9p'b “JAD
QW WEIN ‘Yos}eM LSA Ev:ZL 8107/07/80
peysedsun ‘sajain pue Aeuply jo s9piosig
99 Y¥4AD
QIN WEIIIM “uos}ey, 1S3 OS:LL 8LOZ/Sz/zL
(pil) z eBeys ‘aseasip Aeupiy ayu01yD
ajyue pue seuy Yo}
dW Ue ‘ZepueweH 1S3 SS:81 9L0Z/ZO/LL
peyjoedsun ‘Ba; uy weg

CW UeW ‘Zepueuwse}} 1S3 SS:8L 9L0Z/ZO/LL
uyed yoeq Moy
$1 '¥7 49)
GW WEIN ‘UOSs}eM\ 1S3 70:02 8L02/Lz/z0
Tondnsssc

SNOYVW ‘NOL1Ag ‘swey eyewy; LLo-c0686 :# Bey
oN & WwW nN

oOo oo ~

10
11
12
13
14
15
16
17
18
19
20
21
oe
23
24
25
26
27
28

 

 

Case 4:14-cr-00030-JST Document 335 Filed 07/16/20 Page 9 of 11

Justice .° Diversity
CENTER
OF THE BAR ASSOCIATION OF SAN FRANCISCO

CERTIFICATE OF SERVICE OF DOCUMENT OTHER THAN COMPLAINT
* You must serve each document you file by sending or delivering to the opposing side. Complete
this form, and include it with the document that you file and serve.*

USA v. Belton
4:14-cr-00030-JST-1

1. Case Name:

 

2. Case Number:

 

3. What documents were served? / Write the full name or title of the document or

documents] Informal Brief to Reconsider Order [ECF Nos. 316 -09/26/2019]

and InAlternative Grant Certificate of Appealability RepvasttoAmend Bod Aitiv ft 1eG)

 

Medical! Records For 3532

4. How was the document served? /check one/

 

‘| Placed in U.S. Mail

ua

 

 

Hand-delivered

 

 

 

Sent for delivery (e.g., FedEx, UPS)

 

 

[| Sent by fax (if the other party has agreed to accept service by fax)

5. Who did you send the document to? /Write the full name and contact information for
each person you sent the document.]

Andrew Joseph Briggs U.S. Attorney's Office a © Teer ine nate

 

 

1301 Clay StreetSuite 3408 i301 Clas,
J

Oakland, CA 94612 Ochlend, CA. Bebee Y4612
Email: andrew. briggs@usdoj.gov

 

6. When were the documents sent? July | b, Ta DO

7. Who served the documents? /Whoever puts it into the mail, faxes, delivers or sends for
delivery should sign, and print their name and address. You can do this yourself]

I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct.

Signature: NoncwwD Rokom

 

 

Name: Mercy Beltow
Address: United Stetes Peni ten hiasry Leau1fo C
CA .93434. 490} Klien Bid.

CERTIFICATE OF SERVICE sinc TEMPLATE Rey 820171

 
Case 4:14-cr-00030-JST Document 335 Filed 07/16/20 Page 10 of 11

Marcus eT A ie telfy eg fee feng FEE TY

United States Penitentiary-Lompoc.
3901 Klien Blvd.

Lompoc, CA. 93436.

id
Wesel Mail

 

United States District Court

1301 Clay St. Oakland CA.

94621
Case 4:14-cr-00030-JST Document 335 Filed 07/16/20 Page 11 of 11

FCL LOMPOC
3901 KLEIN BLVD
(LOMPOC, CA 93436

pare__}. \.AG

The following lcztcr was processed thro 1 ':uu¢.0'si inailing
procedures for forwarding to you. The le:> x h=s b> nether
opened or inspected. Ifthe writer raises a qi:-<ticn or problem over
which this facility has jurisdiction, you my vvish to reuuro the
material for further information or clarification. If the writer
enclosed correspondence for forwarding to exctu-t address, please
return the enclosed to the aborc adcress.

.

MEATMITE EhVEL aE ES 8 SEAL

nu

7603

6503021

 

 

 
